EXHIBIT Cinnamon Jang Willoughby & Company Chartered Accountants A Partnership of Incorporated Professionals CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement of Flexible Solutions International Inc. on Form S-8 (No. 333-139815) of our report dated March 27, 2008 relating to the financial statements of Flexible Solutions International Inc. for the years ended December 31, 2007 and 2006, which appear in this Form 10-KSB/A. /s/ “Cinnamon Jang Willoughby & Company” Chartered Accountants Burnaby, British Columbia, Canada March 3,
